DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 08/26/2022, with respect to the rejections of claims 1-3, 6, 10-12, 14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Krzymien et al., (Pub. No.: US 2015/0163824 A1), in view of Coffey et al., (Pub. No.: US 2015/0296528 A1), and further in view of Kim et al., (Pub. No.: US 2018/249499 A1), which is a English translation of (International Publication Number: WO 2016/163802 A1), and the rejections of claims 7-9, and 13 under 35 U.S.C. 103 as being unpatentable over Krzymien et al., (Pub. No.: US 2015/0163824 A1), Coffey et al., (Pub. No.: US 2015/0296528 A1), and Kim et al., (Pub. No.: US 2018/249499 A1) which is a English translation of (International Publication Number: WO 2016/163802 A1), in view of Kwon et al., (Pub. No.: US 2015/358904 A1) have been fully considered and are persuasive.  Therefore, the final rejection dated 05/26/2022 has overcome. 
The rejections of claims 1-3, 6-14,16, and 17 under 35 U.S.C. 112(a), and 112(b) have overcome.
4.	The claim interpretation under 35 U.S.C. 112(f) overcomes.

Allowable Subject Matter
5.	Claims 1-3, 6-14, 16 and 17 (now 1-14) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason for the allowance of the claims is the inclusions/amendments of the limitations in claims 1, 14, 16, and 17 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“determining a threshold based on a signal type of the signal, wherein the signal type indicates a type of the signal and a channel, of the one or more channels implemented on the spectrum, used for transmission of a respective signal having the signal type;”
“sensing an energy level of interference on the spectrum, wherein the energy level is sensed in a frequency resolved manner in resources of the channel indicated by the signal type;”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463